                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                       Plaintiff,                                     8:09CR140

        vs.
                                                                        ORDER

ROMAN HARLAN,

                       Defendant.


       On June 15, 2021, a hearing was held regarding the order the Court entered granting the
government’s motion, Filing No. 82, which ordered the Bureau of Prisons (“BOP”) to turn over to
the Clerk of the United States District Court for the District of Nebraska $1,100 from Defendant’s
inmate trust account for restitution owed for the criminal monetary penalties imposed in this case.
(Filing No. 84.) Defendant had $1,400 in his inmate trust account at the time the government’s
motion was filed.   The government requested in its motion to only take $1,100 of the $1,400,
thereby leaving $300 for Defendant’s use. (Filing No. 84.) Defendant requested a hearing
claiming the funds were exempt and asking for the return of the $1,100. (Filing No. 86.)

       At the hearing, the Court found that Defendant’s funds were not exempt and, thus, denied
Defendant’s request for return of the $1,110. However, during the hearing, Defendant informed
the Court that after the $1,100 was removed from his account, the BOP took an additional amount
of money from his account for restitution based on an agreement he has with the BOP. The
government acknowledged that if additional monies were removed from Defendant’s trust account
in June for payment towards his criminal monetary penalties, Defendant should be credited this
amount in what the Court orders the government to receive due to the government’s intention of
leaving Defendant with $300 in his trust account.

       In light of this, the Court found it needed additional information to determine whether the
government should receive the full $1,100 because the BOP took additional funds from
Defendant’s inmate trust account for Defendant’s restitution.1 Therefore, the Court took the matter
regarding the amount the government should receive from Defendant’s trust account under
advisement and directed the government to provide the Court with information regarding
Defendant’s previous payments. (Filing No. 89.)

         The government submitted evidence to the Court regarding the amount Defendant
previously paid towards restitution on June 16, 2021. (Filing No. 91.) This evidence shows that
on June 7, 2021, the BOP took $116.13 from Defendant’s trust account to be applied to Defendant’s
criminal judgment. Based on this evidence, the government informed the Court that it is willing to
accept a modified Court order which would permit Defendant to be left with $300 in his trust account
after the $1,100 was removed from the trust account. Accordingly, the government proposes that the
Court modify its May 13, 2021 order (Filing No. 84) to deduct $116.13 from the $1,100 previously
ordered to be turned over.2 The government requests that the modified order direct the BOP to turn
over $983.87 to the government from Defendant’s inmate trust account.

         Based on the evidence now before the Court, Defendant’s motion (Filing No. 86) is granted in
part and denied in part. The Court’s May 13, 2021 order (Filing No. 84) is modified as proposed by
the government. The BOP shall turn over $983.87 from Defendant’s trust account to the Clerk of the
United States District Court for the District of Nebraska as provided in the May 13, 2021 order. The
remaining funds of $116.13 that the BOP is currently holding for the government shall be returned to
Defendant.

         IT IS SO ORDERED.

         Dated this 21st day of June, 2021.

                                                                BY THE COURT:

                                                                s/ Susan M. Bazis
                                                                United States Magistrate Judge

1
  At the hearing, Defendant told the Court he signed an agreement with the BOP that it could take $200 out of his trust
account every quarter to go towards his restitution. However, in June, 2021, when the payment was due, he only had
$116.13 in his account because the BOP had already taken the $1,100 requested by the government. So, the BOP took
the $116.13 out of his account per his agreement with the BOP.
2
 Three hundred dollars was left in Defendant’s trust account when the $1,100 was taken out. At the time the BOP
was to take out their quarterly payment, Defendant only had $116.13 in his account. Therefore, Defendant had already
spent $183.87 of the $300.00 that was left in his account as requested by the government in its motion.

                                                          2
